FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D21-2378
                 _____________________________

LOUIS DEL FAVERO ORCHIDS,
INC.,

    Appellant,

    v.

FLORIDA DEPARTMENT OF
HEALTH, OFFICE OF MEDICAL
MARIJUANA USE, COURTNEY
COPPOLA, in her official capacity
as Director of the Office of
Medical Marijuana Use, and
JOSEPH A. LADAPO, in his official
capacity as the State Surgeon
General and Secretary of the
Department of Health,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Leon County.
J. Layne Smith, Judge.

                       September 7, 2022


PER CURIAM.

   Appellant seeks review of a trial court order granting
Appellees’ motion to dismiss Appellant’s complaint. In its
complaint, Appellant demanded Appellees, the Florida
Department of Health (Department), issue them a Medical
Marijuana Treatment Center (MMTC) license under the default
licensure mechanism in section 120.60(1), Florida Statutes (2019).
Section 120.60(1) is a general statute that applies to all state
agencies. It states “[a]n application for a license must be approved
or denied within 90 days after receipt of a completed application”
or the application is “considered approved.” Id. The trial court
denied relief because it found section 120.60(1) inapplicable to
MMTC licenses as described in section 381.986. Because the trial
court was right, we affirm. *

     This Court considered the same issue presented here in
MedPure, LLC v. Dep’t of Health, 295 So. 3d 318 (Fla. 1st DCA
2020). The MedPure appellants sought an MMTC license under
section 120.60(1)’s default licensure provision. This Court denied
relief for several reasons:

    1) the Department’s rule [ ] put parties on notice that
    applications were not being accepted at that time; 2) the
    letters were not filed on an application form prepared by
    the Department; 3) the bare bones filing did not
    demonstrate compliance with the minimum licensure
    requirements; and 4) allowing the appellants to file for
    licenses during an undesignated period for filing would
    contravene the competitive structure for licensing
    contemplated in section 381.968, Florida Statutes (2019).

Id. at 322. Here, Appellant filed its application on an application
form prepared by the Department and has invested significant
resources into preparing and documenting its compliance with
section 381.986’s licensure requirements. But the two other
problems, lack of an open application window and contravention of
the competitive structure, remain and serve as independent bases
for denying Appellant relief.

     The Department’s emergency rule has not been successfully
challenged and carries the force of law. As we stated in MedPure,
“[t]he Emergency Rule specifically provides that the Department
would publish notice to the public of when it would begin accepting

    *   We deny Appellees’ motion for attorney’s fees.

                                  2
applications, along with the deadline to submit applications for
registration as an MMTC.” Id. An application is not complete if it
does not comply with all relevant regulations and procedures. And
as we held in MedPure, section 120.68(1)’s default licensure
provision does not apply to licenses based on need and of a limited
number because doing so “would automatically exclude other
applicants from consideration.” Id. at 323.

    Appellant has not distinguished its application from those
considered in MedPure. We reaffirm that decision.

    AFFIRMED.

WINOKUR and LONG, JJ., concur; BILBREY, J., specially concurs
with opinion.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


BILBREY, J., specially concurring.

     I concur in the majority opinion. Appellant is understandably
frustrated with the ongoing failure of the Department of Health to
open the application window and issue Medical Marijuana
Treatment Center licenses as required by the Florida
Constitution. * See Art. X, § 29(d), Fla. Const. The emergency rule
referenced in the majority opinion and in MedPure, LLC v.

    *  Appellants are not the only potential MMTC licensees
frustrated by the delay. See Black Farmers Feel Left Out of
Medical Marijuana System, https://www.usnews.com/news/best-
states/florida/articles/2022-08-07/black-farmers-feel-left-out-of-
medical-marijuana-system (last visited Aug. 11, 2022). The article
asserts that the delay in issuing licenses to other MMTCs has
allowed three MMTCs to control two-thirds of the Florida medical
marijuana market.

                                 3
Department of Health, 295 So. 3d 318, 321 (Fla. 1st DCA 2020),
was issued on September 19, 2017. See Fla. Admin. Code R.
64ER17-2. Almost five years after the emergency rule was issued,
the MMTC license application window remains closed.

     At oral argument in MedPure in March 2020, the
Department’s counsel at the time was asked when the MMTC
license application window would be opened.                    See
https://www.1dca.org/Oral-Arguments/Oral-Argument-Video-
Archives, 19-2736 (last visited Aug. 11, 2022). The panel hearing
the argument was told that the issues in a different case, Florida
Department of Health v. Florigrown, LLC, 317 So. 3d 1101 (Fla.
2021), then pending at the Florida Supreme Court, were the reason
for the delay in allowing applications. The MedPure court was
further told that the Department wanted to open the application
window and that the Department was preparing for what would
happen after Florigrown was decided. But the Florigrown case
was resolved over a year ago, and the MMTC license application
window remains closed.

     We are correct to decline Appellant’s demand to open the
application window and provide it a MMTC license. To grant
Appellant default licensure would undermine the “competitive
process” discussed in MedPure. 295 So. 3d at 323–24. But, as the
Department conceded during oral argument in MedPure,
aggrieved potential MMTC licensees are not without a remedy if
the Department refuses to comply with its duties under the Florida
Constitution. See Art. X, § 29(d)(3), Fla. Const; see also MedPure,
295 So. 3d at 324. I respectfully suggest that the Department
comply with its representations at the MedPure oral argument —
either open the application window referenced in the emergency
rule or promulgate a superseding rule allowing for MMTC license
applications. Otherwise, it may be necessary for a potential
licensee to “seek judicial relief to compel compliance with the
Department’s constitutional duties.” Art. X, § 29(d)(3), Fla. Const.

                 _____________________________


Seann M. Frazier and Kristen Bond Dobson of Parker, Hudson,
Rainer & Dobbs, LLP, Tallahassee, for Appellant.

                                 4
Jason Gonzalez and Amber Stoner Nunnally of Shutts & Bowen
LLP, Tallahassee; and John Wilson, General Counsel, and Michael
J. Williams, Chief Legal Counsel, Office of the General Counsel,
Florida Department of Health, Tallahassee, for Appellees.




                               5